 
 
I 
108th CONGRESS
2d Session
H. R. 5277 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Weiner (for himself, Mr. Keller, Mr. Stupak, Mr. Quinn, Mr. Andrews, Mr. Platts, Mr. Holden, Mr. Abercrombie, Mr. Acevedo-Vilá, Mr. Ackerman, Mr. Allen, Mr. Baca, Mr. Baird, Ms. Baldwin, Mr. Becerra, Mr. Bell, Ms. Berkley, Mr. Berman, Mr. Berry, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Blumenauer, Mr. Boswell, Mr. Boucher, Mr. Boyd, Mr. Brady of Pennsylvania, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Mrs. Capps, Mr. Capuano, Mr. Cardin, Mr. Cardoza, Mr. Carson of Oklahoma, Ms. Carson of Indiana, Mr. Case, Mr. Chandler, Mrs. Christensen, Mr. Clay, Mr. Clyburn, Mr. Conyers, Mr. Cooper, Mr. Costello, Mr. Cramer, Mr. Crowley, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Davis of Florida, Mr. Davis of Tennessee, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delahunt, Ms. DeLauro, Mr. Deutsch, Mr. Dicks, Mr. Dingell, Mr. Doggett, Mr. Dooley of California, Mr. Doyle, Mr. Edwards, Mr. Emanuel, Mr. Engel, Ms. Eshoo, Mr. Etheridge, Mr. Evans, Mr. Faleomavaega, Mr. Farr, Mr. Fattah, Mr. Filner, Mr. Ford, Mr. Frank of Massachusetts, Mr. Frost, Mr. Gephardt, Mr. Gonzalez, Mr. Gordon, Mr. Green of Texas, Mr. Grijalva, Mr. Gutierrez, Ms. Harman, Mr. Hastings of Florida, Ms. Herseth, Mr. Hill, Mr. Hinchey, Mr. Hinojosa, Mr. Hoeffel, Mr. Holt, Mr. Honda, Ms. Hooley of Oregon, Mr. Hoyer, Mr. Inslee, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Jefferson, Mr. John, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Mr. Kanjorski, Ms. Kaptur, Mr. Kennedy of Rhode Island, Mr. Kildee, Ms. Kilpatrick, Mr. Kind, Mr. Kleczka, Mr. Kucinich, Mr. Lampson, Mr. Langevin, Mr. Lantos, Mr. Larsen of Washington, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Lipinski, Mr. LoBiondo, Ms. Lofgren, Mrs. Lowey, Mr. Lucas of Kentucky, Mr. Lynch, Ms. Majette, Mrs. Maloney, Mr. Markey, Mr. Marshall, Mr. Matheson, Mr. Matsui, Mrs. McCarthy of New York, Ms. McCarthy of Missouri, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McIntyre, Mr. McNulty, Mr. Meehan, Mr. Meek of Florida, Mr. Meeks of New York, Mr. Menendez, Mr. Michaud, Ms. Millender-McDonald, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Mollohan, Mr. Moore, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Neal of Massachusetts, Ms. Norton, Mr. Oberstar, Mr. Obey, Mr. Olver, Mr. Ortiz, Mr. Owens, Mr. Pallone, Mr. Pascrell, Mr. Pastor, Mr. Payne, Ms. Pelosi, Mr. Peterson of Minnesota, Mr. Pomeroy, Mr. Price of North Carolina, Mr. Rahall, Mr. Rangel, Mr. Reyes, Mr. Rodriguez, Mr. Ross, Mr. Rothman, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Mr. Sabo, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sanders, Mr. Sandlin, Mr. Saxton, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Mr. Shays, Mr. Sherman, Mr. Shimkus, Mr. Skelton, Ms. Slaughter, Mr. Smith of Washington, Mr. Snyder, Ms. Solis, Mr. Spratt, Mr. Stark, Mr. Stenholm, Mr. Strickland, Mr. Tanner, Mrs. Tauscher, Mr. Taylor of Mississippi, Mr. Terry, Mr. Thompson of Mississippi, Mr. Thompson of California, Mr. Tierney, Mr. Towns, Mr. Turner of Texas, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Velázquez, Mr. Visclosky, Ms. Waters, Ms. Watson, Mr. Watt, Mr. Waxman, Mr. Wexler, Ms. Woolsey, Mr. Wu, Mr. Wynn, Mr. Murtha, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide reliable officers, technology, education, community prosecutors, and training in our neighborhoods. 
 
 
1.Short titleThis Act may be cited as the Providing Reliable Officers, Technology, Education, Community Prosecutors, and Training In Our Neighborhoods Act of 2004 or PROTECTION Act. 
2.Providing reliable officers, technology, education, community prosecutors, and training in our neighborhood initiative 
(a)COPS programSection 1701(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(a)) is amended by— 
(1)inserting and prosecutor after increase police; and 
(2)inserting to enhance law enforcement access to new technologies, and after presence,. 
(b)Hiring and redeployment grant projectsSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (B)(i), by inserting after Nation the following: , or pay overtime to existing career law enforcement officers to the extent that such overtime is devoted to community policing efforts; and  
(B)by striking subparagraph (C) and inserting the following: 
 
(C)promote higher education among in-service State and local law enforcement officers by reimbursing them for the costs associated with seeking a college or graduate school education.; and 
(2)by amending paragraph (2) to read as follows: 
 
(2)Limitation on grants to promote higher educationGrants pursuant to paragraph (1)(C) may not exceed 5 percent of the funds available for grants pursuant to this subsection for any fiscal year.. 
(c)Additional grant projectsSection 1701(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(d)) is amended— 
(1)in paragraph (2)— 
(A)by inserting integrity and ethics after specialized; and 
(B)by inserting and after enforcement officers; 
(2)in paragraph (7) by inserting school officials, religiously-affiliated organizations, after enforcement officers; 
(3)by striking paragraph (8) and inserting the following: 
 
(8)establish school-based partnerships between local law enforcement agencies and local school systems, by using school resource officers who operate in and around elementary and secondary schools to serve as a law enforcement liaison with other Federal, State, and local law enforcement and regulatory agencies, combat school-related crime and disorder problems, gang membership and criminal activity, firearms and explosives-related incidents, illegal use and possession of alcohol, and the illegal possession, use, and distribution of drugs;; 
(4)in paragraph (11) by striking and at the end; 
(5)in paragraph (12) by striking the period at the end and inserting ; and; and 
(6)by adding at the end the following: 
 
(13)develop and implement innovative programs (such as the TRIAD program) that bring together a community’s sheriff, chief of police, and elderly residents to address the public safety concerns of older citizens.. 
(d)Technical assistanceSection 1701(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(f)) is amended— 
(1)in paragraph (1)— 
(A)by inserting use up to 5 percent of the funds appropriated under subsection (a) to after The Attorney General may; and 
(B)by inserting at the end the following: In addition, the Attorney General may use up to 5 percent of the funds appropriated under subsections (d), (e), and (f) for technical assistance and training to States, units of local government, Indian tribal governments, and to other public and private entities for those respective purposes.; 
(2)in paragraph (2) by inserting under subsection (a) after the Attorney General; and 
(3)in paragraph (3)— 
(A)by striking the Attorney General may and inserting the Attorney General shall; 
(B)by inserting regional community policing institutes after operation of; and 
(C)by inserting representatives of police labor and management organizations, community residents, after supervisors,. 
(e)Technology and prosecution programsSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended by— 
(1)striking subsection (k); 
(2)redesignating subsections (f) through (j) as subsections (g) through (k); and 
(3)striking subsection (e) and inserting the following: 
 
(e)Law enforcement technology programGrants made under subsection (a) may be used to assist police departments, in employing professional, scientific, and technological advancements that will help them— 
(1)improve police communications through the use of wireless communications, computers, software, videocams, databases and other hardware and software that allow law enforcement agencies to communicate more effectively across jurisdictional boundaries and effectuate interoperability; 
(2)develop and improve access to crime solving technologies, including DNA analysis, photo enhancement, voice recognition, and other forensic capabilities; 
(3)promote comprehensive crime analysis by utilizing new techniques and technologies, such as crime mapping, that allow law enforcement agencies to use real-time crime and arrest data and other related information—including non-criminal justice data—to improve their ability to analyze, predict, and respond pro-actively to local crime and disorder problems, as well as to engage in regional crime analysis; and 
(4)pay overtime to existing career law enforcement officers. 
(f)Community-Based prosecution programGrants made under subsection (a) may be used to assist State, local or tribal prosecutors’ offices in the implementation of community-based prosecution programs that build on local community policing efforts. Funds made available under this subsection may be used to— 
(1)hire additional prosecutors who will be assigned to community prosecution programs, including programs that assign prosecutors to handle cases from specific geographic areas, to address specific violent crime and other local crime problems (including intensive illegal gang, gun and drug enforcement projects and quality of life initiatives), and to address localized violent and other crime problems based on needs identified by local law enforcement agencies, community organizations, and others; 
(2)redeploy existing prosecutors to community prosecution programs as described in paragraph (1) of this section by hiring victim and witness coordinators, paralegals, community outreach, and other such personnel; 
(3)establish programs to assist local prosecutors’ offices in the implementation of programs that help them identify and respond to priority crime problems in a community with specifically tailored solutions; and 
(4)pay overtime to existing career law enforcement officers.At least 75 percent of the funds made available under this subsection shall be reserved for grants under paragraphs (1) and (2) and of those amounts no more than 10 percent may be used for grants under paragraph (2) and at least 25 percent of the funds shall be reserved for grants under paragraphs (1) and (2) to units of local government with a population of less than 50,000.. 
(f)Retention grantsSection 1703 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–2) is amended by inserting at the end the following: 
 
(d)Retention grantsThe Attorney General may use no more than 50 percent of the funds under subsection (a) to award grants targeted specifically for retention of police officers to grantees in good standing, with preference to those that demonstrate financial hardship or severe budget constraint that impacts the entire local budget and may result in the termination of employment for police officers funded under subsection (b)(1).. 
(g)Definitions 
(1)Career law enforcement officerSection 1709(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is amended by inserting after criminal laws the following: , including a sheriff’s deputy charged with supervising offenders who are released into the community but also engaged in local community policing efforts. 
(2)School resource officerSection 1709(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is amended— 
(A)by striking subparagraph (A) and inserting the following: 
 
(A)to serve as a law enforcement liaison with other Federal, State, and local law enforcement and regulatory agencies, to address and document crime and disorder problems including gangs and drug activities, firearms and explosives-related incidents, and the illegal use and possession of alcohol affecting or occurring in or around an elementary or secondary school;; 
(B)by striking subparagraph (E) and inserting the following: 
 
(E)to train students in conflict resolution, restorative justice, and crime awareness, and to provide assistance to and coordinate with other officers, mental health professionals, and youth counselors who are responsible for the implementation of prevention/intervention programs within the schools;; 
(C)in subparagraph (F) by striking and at the end; 
(D)in subparagraph (G) by striking the period at the end and inserting a semicolon; and 
(E)by adding at the end the following: 
 
(H)to work with school administrators, members of the local parent teacher associations, community organizers, law enforcement, fire departments, and emergency medical personnel in the creation, review, and implementation of a school violence prevention plan; 
(I)to assist in documenting the full description of all firearms found or taken into custody on school property and to initiate a firearms trace and ballistics examination for each firearm with the local office of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; 
(J)to document the full description of all explosives or explosive devices found or taken into custody on school property and report to the local office of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; and 
(K)to assist school administrators with the preparation of the Department of Education, Annual Report on State Implementation of the Gun-Free Schools Act which tracks the number of students expelled per year for bringing a weapon, firearm, or explosive to school.. 
(h)Authorization of appropriationsSection 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(11)) is amended— 
(1)by amending subparagraph (A) to read as follows: 
 
(A)There are authorized to be appropriated to carry out part Q, to remain available until expended— 
(i)$1,150,000,000 for fiscal year 2005; 
(ii)$1,150,000,000 for fiscal year 2006; 
(iii)$1,150,000,000 for fiscal year 2007; 
(iv)$1,150,000,000 for fiscal year 2008; 
(v)$1,150,000,000 for fiscal year 2009; and 
(vi)$1,150,000,000 for fiscal year 2010.; and 
(2)in subparagraph (B)— 
(A)by striking 3 percent and inserting 5 percent; 
(B)by striking 1701(f) and inserting 1701(g); 
(C)by striking the second sentence and inserting Of the remaining funds, if there is a demand for 50 percent of appropriated hiring funds, as determined by eligible hiring applications from law enforcement agencies having jurisdiction over areas with populations exceeding 150,000, no less than 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations exceeding 150,000 or by public and private entities that serve areas with populations exceeding 150,000, and no less than 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations less than 150,000 or by public and private entities that serve areas with populations less than 150,000.; 
(D)by striking 85 percent and inserting $600,000,000; and 
(E)by striking 1701(b), and all that follows through of part Q and inserting the following: 1701 (b) and (c), $350,000,000 to grants for the purposes specified in section 1701(e), and $200,000,000 to grants for the purposes specified in section 1701(f). 
 
